766 N.W.2d 855 (2009)
Joseph E. SCHULZE and Joseph R. Schulze, Plaintiffs-Appellants,
v.
CLAYBANKS TOWNSHIP, Claybanks Township Zoning Board, and Richard Smith, Defendants-Appellees, and
Bret Osterhart, Tom Osterhart, Arnold Hoffmeyer, Al Olson, Gordon Verhulst, and Jill Verhulst, Defendants.
Docket No. 138521. COA No. 282428.
Supreme Court of Michigan.
June 23, 2009.


*856 Order
On order of the Court, the application for leave to appeal the February 12, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.